e 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 1
e 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 2 o
Case 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 3 of 17
e 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 4
e 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 5 o
e 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 6
e 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 7 o
e 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 8
e 1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 9
1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 10
1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 11
1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 12
1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 13
1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 14
1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 15
1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 16
1:18-cv-02427-RBJ Document 57-2 Filed 03/04/19 USDC Colorado Page 17
